KRUEGER, Judge.
The conviction is for the offense of unlawfully causing and contributing to the delinquency of a female child; penalty assessed at confinement in the county jail for ninety days.
The complaint and information are sufficient to charge the offense. The record is before us without a statement of facts or bills of exception. All matters for procedure appear regular.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.